DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/28/2021 has been entered.
Claims 15, 17, 19, 21, 23 and 25 have been canceled.  Claims 2, 4, 6, 8, 11, 13, 16, 18, 20, 22, 24 and 26 have been amended.  Claims 2, 4-6, 8, 9, 11, 13, 14, 16, 18, 20, 22, 24 and 26 are pending and under consideration.

The rejection of claims 2, 4-6, 8, 9, 11, 13, 14, 16, 18, 20, 22, 24 and 26 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention for reasons of record is withdrawn in light of applicant’s amendments.

The rejection of claims 2, 5, 11, 14, 18 and 26 under 35 U.S.C. 103 as being unpatentable over Pollack et al (Journal of Immunotherapy, 2014, Vol. 2, 10 pages) in view of Watanabe et al (International Journal of Hematology, 2008, Vol. 88, pp. 311-320) is withdrawn in light of applicant’s amendments.

New Grounds of Rejection
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 16, 18, 20, 22, 24 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 18, 22 and 26 are vague and indefinite because it is unclear whether “manufactured in 31 days” means exactly 31 days, or within 31 days.
Claims 16, 20 and 24 are vague and indefinite because it is unclear what the criteria for the selection is after measurement of the IFN-gamma production. 


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2, 5, 11, 14, 18, 22 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Pollack et al (Journal of Immunotherapy, 2014, Vol. 2, 10 pages, cited in a prior action) in .
Claim 2 is drawn in part to a pharmaceutical composition of at least about 7 X 106  cells/ml for treating cancer in a subject having cancer, wherein the pharmaceutical composition is manufactured by a method comprising:
(a) selecting one or more cancer antigen-derived epitopes of NY-ESO1 or EBV;
(b)incubating one or more PBMC populations isolated from the blood of a subject having cancer with said cancer antigen epitope and at least one cytokine selected from the group of Il-2, Il-7, Il-15 and Il-21;
(c ) isolating T cells expressing both CD8 and 4-1BB from the one of more PBMC populations of step (b); and 
(d) incubating the isolated T cells selected in step (c) with anti-CD3 and Il-2 such that at least about 90% of the at least about 7 X 106 cells/ml are CD8 T cells and either at least 80% of the CD8+ T cells are CD45RO expressing cells, or %20% of less of the CD8 T cells are CD45 RA expressing cells.
                                                                                   
Claim 5 requires that step (c) of pharmaceutical composition of claim 2 is carried out in a closed system flow cytometer. 
Claim 6 is drawn to a method of manufacturing a pharmaceutical composition for treating cancer in a subject having cancer comprising (a) selecting one or more cancer antigen-derived epitopes of NY-ESO1 or EBV;
(b)incubating one or more PBMC populations isolated from the blood of a subject having cancer with said cancer antigen epitope and at least one cytokine selected from the group of Il-2, Il-7, Il-15 and Il-21;
(c ) isolating T cells expressing both CD8 and 4-1BB from the one of more PBMC populations of step (b); and 
(d) incubating the isolated T cells selected in step (c) with anti-CD3 and Il-2 
and wherein at least about 90% of the at least about 7 X 106 cells/ml are CD8 T cells and either at least 80% of the CD8+ T cells are CD45RO expressing cells, or %20% of less of the CD8 T cells are CD45 RA expressing cells.




Claim 11 is drawn in part to a method of treating cancer with a pharmaceutical composition wherein the pharmaceutical composition is manufactured by a method comprising  
(a) selecting one or more cancer antigen-derived epitopes of NY-ESO1 or EBV;
(b) incubating one or more PBMC populations isolated from the blood of a cancer patient with the one or more derived epitopes from NY-ESO1 and Il-21;
(c) isolating T cells expressing both CD8 and 4-1BB from the one or more PBMC populations of step (b); and 
(d) incubating the isolated T cells selected in step (c) with anti-CD3 and Il-2, and
(e) administering  to the cancer patient a therapeutically effective amount of the pharmaceutical composition, wherein the pharmaceutical composition comprises at least about  7 X 106 cells/ml are CD8 T cells and either at least 80% of the CD8+ T cells are CD45RO expressing cells, or %20% of less of the CD8 T cells are CD45 RA expressing cells.

Claim 14 requires that step (c) of the method of claim 11 is carried out in a closed system flow cytometer. 

Claims 18, 22 and 26 require that the pharmaceutical composition is manufactured in 31 days. 

Pollack et al teach the selection of the peptide NY-ESO1157-165 as an epitope of NY-ESO1, and the use of said peptide to produce NY-OSO1 specific CD8 T cells (title and page 3/16, line 15), which meets the limitation of claims 2(a) and 11(a).  Pollack et al teach that peripheral blood mononuclear cells of patients with cancers expressing NY-ESO1 was depleted of CD25+ cells prior to establishing T cell cultures, which meets the limitations of incubating one or more PBMCs isolated from the blood of a cancer patient required in section (b) of claims 2 and 11.  Pollack et al teach that the CD25 depleted PBMCs were separated into 144 separate 6 cells/ml, wherein at least about 7 X 106 cells/ml are (iii)CD8 T cells, either at least 80% of the CD8+ T cells are CD45RO expressing cells, or %20% of less of the CD8 T cells are CD45 RA expressing cells and (iv) the pharmaceutical composition is manufactured in 31 days.
(i) Watanabe et al teach that cell sorting of T cells obtained from PBMCs was carried out by anti-CD137 antibody (page 313, first column, lines 1-10), which meets the limitation of 4-1BB in section (c) of claims 2 and 11.  Watanabe et al teach that CD137 based sorting resulted in a better recovery of tetramer+ cells that the tetramer based sorting (page 315, second column, lines 10-13 of the first full paragraph).  Watanabe et al teach that T cells enriched by the CD137 sorting method showed significantly better growth that those enriched  by the tetramer sorting method , and there was a constant trend toward an increased number of antigen-specific T cells among the CD137-based sorting group (page 315, second column, lines 8-10 and 19-21). Watanabe et al teach that CD137 is insufficiently upregulated on antigen-stimulate CD4+ T cells and therefore CD4+ tetramer cells are not represented after CD137 sorting (page 317, section 3.6”).  
It would have been prima facie obvious at the time of the effective filing date to substitute CD137 (4-1BB) sorting of the T cells for tetramer+ based sorting of the T cells in the method of Pollack et al, and to carry out the bulk expansion of the T cells with Il-2 in the growth 
(ii) Har-Noy teaches activated T cells for infusion at a concentration of 107 cells/ml in continuous contact with T cell activating agents (paragraph [0045]) as a means for maintain the activation state of the cells (paragraph [0045]).  Har-Noy teaches that at cell densities of at least 107 cells/ml, cell to cell contact is maximized and that the cell-cell contact serves to enhance the activation state of the T cells (paragraph [0035])
It would have been prima facie obvious at the time of the effective filing date to provide the in vitro activated T cells rendered obvious by the combined teachings of   Pollack et al and Wanatabe et al at a concentration of 107 cells/ml for infusion into the patient in need thereof.  One of skill in the art would have been motivated to do so by the teachings of Har-Noy regarding the higher cell density leading to greater cell to cell contact which enhances the activation state of the T cells.  One of skill I the art would have been motivatied to provide T cells in a highly activated state in order to enhance the therapeutic effectiveness against tumors expressing the cognate antigens.
(iii) Hermann et al teach a method of making a composition useful in adoptive cell therapy enriched for T cells that are reactive to one or more target antigens comprising the steps of 
(a)obtaining an initial cell population comprising T cells; (b) stimulating the T cells by exposure to one or more target antigens and cytokines; (c) culturing the cell population in cytokine containing medium; (d) testing the    cell population for antigen-specific activity and (e) harvesting the resulting composition comprising T cells.  Hermann et al teach that the invention provides a composition comprising T cells for immunotherapy wherein the composition comprises greater than about a billion CD3+ cells, wherein the live cells  comprise greater than 70% CD3 T cells, wherein the T cells are predominantly CD8+ rather than CD4, and are predominantly effector memory cells (paragraph [0028]).  Hermann et al teach that CD45RO cells are effector memory cells and CD45RA are naïve cells , and that CD8 T cells stimulated with an antigen peptide mixture convert their phenotype from CD45 RA to CD45RO (paragraph 
It would have been prima facie obvious at the time of the effective filing date   to provide a pharmaceutical composition comprising the in vitro activated T cells rendered obvious by the combined teachings of   Pollack et al, Wanatabe et al and Har-Nov wherein at     least about 90% of the 107 cells/ml are CD8 cells having at least 80% of the CD8 T cells exhibiting the CD45RO marker. One of skill in the art would have been motivated to do so because Hermann et al teach the T cell composition wherein greater than 70% of the cells are predominantly CD8 effector memory T cells, exhibit the CD45RO marker as opposed to CD45RA cell which are naïve T cells.     One of skill in the art would be motivated to provide the composition having the highest percentage of CD45RO cells relative to CD45RA cells because CD45RO cells are the preferred cell type as taught by Hermann et al.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        


Claims 2, 4, 5, 8, 11, 13, 14, 18, 22 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Pollack et al, Watanabe et al, Har-Noy and Herrman et al as applied to claims 2, 5, 11, 14, 18, 22 and 26 above, and further in view of Wang et al (International Journal of Cancer, 2014, Vol. 136, pp. 1751-1768).
Claim 4 requires that the compositions of claim 2 wherein step (a) comprises selecting two or more cancer derived epitopes of a cancer antigen of hTERT, NY-ESO1, MAGEA3, WT1 or EBV.    
Claim 8 requires that in the method of claim 6, two or more cancer derived epitopes of a cancer antigen of TERT, NY-ESO1, MAGEA3, WT1 or EBV are selected.  
 Claim 13 requires that in the method of claim 11, two or more cancer derived epitopes of a cancer antigen of TERT, NY-ESO1, MAGEA3, WT1 or EBV are selected. 
Hermann et al teach an embodiment wherein stimulation of the T cells can be performed by exposing the cell population to a peptide mixture derived from one or more target antigens, wherein the T cells are sequentially stimulated or simultaneously stimulated with the multiple target antigens or peptides derived therefrom (paragraph [0130]).  Hermann et al teach another 
Wang et al teach that hTERT is a universal tumor antigen because of its global expression in ˃85% of all human cancers and low expression in most adult somatic cells (page 1757, first column, lines 1-3 under  the heading “Human telomerase reverse transcriptase”).  Wang et al teach that MAGE-A3 is a typical cancer testis antigen broadly expressed in different types of human cancer but in normal tissue limited to immune-privileged sites lacking in the ability to present HLA I molecules wherein the normal cells would not be able to present the MAGE antigens to T cells (page 1757, second column, lines 1-6 under the heading “MAGE-A3”). Wang et al teach that NY-ESO1 is overexpressed in a wide variety of tumors with no or low expression in normal tissues (page 1758, lines 1-2 under the heading “New York Esophageal-1”).  Wang et al teach that because of the higher expression of WT1 gene in malignancies, the immunogenicity of the WT1 protein and the lack of damage to WT1 expressing normal cells by WT1 specific CTLs, WT1 is a promising target for cancer immunotherapy (page 1762, second column, lines 7-12).
Wang et al teach vaccination with multiple antigen peptides to counter tumor immune escape through genetic mutations, antigen-loss and down regulation of HLA (page 1763, second column, lines 1-2 under the heading “Vaccine with multiple antigen peptides”).
It would have been prima facie obvious to select two or more cancer antigen derived epitopes from hTERT, NY-ESO1, MAGEA3 or WT1 for the method rendered obvious by the combined teachings of Pollack et al, Watanabe et al, Har-Noy  and Herrman et al.  One of skill in the art would have been motivated to do so because Hermann et al teach the use of peptide mixtures, or different peptides applied sequential to activate the inventive T cells, and because Wang et al identify hTERT, NY-ESO1, MAGEA3 and WT1 as good targets for immunotherapy and because Wang et al teach that the use of multiple antigen peptides in vaccines counters tumor immune escape.  One of skill in the art would understand that immune escape would also subvert the recognition by the activated T cells of the invention which must recognize the target antigen in the context of the MHC. Thus, providing activated T cells targeting multiple antigens would provide a spectrum of T cells able to recognize diverse tumor antigens.

Double Patenting
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2, 6, 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,801,011 in view of Har-Noy (U.S. 2004/0228848) and Herrman et al (WO2018/005712).
The claims of the ‘011 patent teach the limitations of instant claims 2 and 6 with the exception of the concentration of at least 7 X 106 cells/ml, and the requirement for  CD45RO expressing cells, or 20% or less of the CD8 T cells are CD45 RA expressing cells. It is noted that the selection of the patient having the particular antigens SEQ ID NO: 1-15 in claim 1 of the ‘011 patent is commensurate with the instant requirement for selecting one or more cancer antigen derived epitopes in section (a) of claims 2, 6 and 11.
Har-Noy teaches activated T cells for infusion at a concentration of 107 cells/ml in continuous contact with T cell activating agents (paragraph [0045]) as a means for maintain the activation state of the cells (paragraph [0045]).  Har-Noy teaches that at cell densities of at least 107 cells/ml, cell to cell contact is maximized and that the cell-cell contact serves to enhance the activation state of the T cells (paragraph [0035])
It would have been prima facie obvious at the time of the effective filing date to provide the autologous antigen specific T cells of the clams of the ‘011 patent at a concentration of 107 cells/ml for infusion into the patient in need thereof.  One of skill in the art would have been motivated to do so by the teachings of Har-Noy regarding the higher cell density leading to greater cell to cell contact which enhances the activation state of the T cells.  One of skill in the art would have been motivated to provide T cells in a highly activated state in order to enhance the therapeutic effectiveness against tumors expressing the cognate antigens.
Hermann et al teach a composition comprising T cells for immunotherapy wherein the composition comprises greater than about a billion CD3+ cells, wherein the live cells comprise greater than 70% CD3 T cells, wherein the T cells are predominantly CD8+ rather than CD4, and are predominantly effector memory cells (paragraph [0028]).  Hermann et al teach that CD45RO cells are effector memory cells and CD45RA are naïve cells , and that CD8 T cells stimulated with an antigen peptide mixture convert their phenotype from CD45 RA to CD45RO (paragraph 0041]).   
It would have been prima facie obvious at the time of the effective filing date  to provide a pharmaceutical composition comprising the in vitro activated T cells of the claims of the ‘011 patent wherein at  least about 90% of the 107 cells/ml are CD8 cells having at least 80% of the CD8 T cells exhibiting the CD45RO marker. One of skill in the art would have been motivated to do so because Hermann et al teach the T cell composition wherein greater than 70% of the cells are predominantly CD8 effector memory T cells, exhibit the CD45RO marker as opposed to CD45RA cell which are naïve T cells.     One of skill in the art would be motivated to provide 
Given the combined teachings of Har-No and Hermann et al it would have been obvious to administer the activated T cells in a method of treating cancer, thus rendering obvious instant claim 11.

Claims 2, 6 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,570,371 in view of in view of Har-Noy (U.S. 2004/0228848) and Herrman et al (WO2018/005712). 
The claims of the ‘371 patent teach the limitations of instant claims 2 and 6 with the exception of the concentration of at least 7 X 106 cells/ml,  the  requirement for pharmaceutical composition to comprise  at least 90% CD8 T cells and either at least 80% of the CD8+ T cells are CD45RO expressing cells, or 20% or less of the CD8 T cells are CD45 RA expressing cells, and the step of incubation of the isolated T cells selected by 4-1BB expression with CD3 and Il-2. It is noted that the selection of the patient having the particular antigens SEQ ID NO: 1-15 in claim 1 of the ‘371 patent is commensurate with the instant requirement for selecting one or more cancer antigen derived epitopes in section (a) of claims 2, 6 and 11.
Har-Noy teaches activated T cells for infusion at a concentration of 107 cells/ml in continuous contact with T cell activating agents (paragraph [0045]) as a means for maintain the activation state of the cells (paragraph [0045]).  Har-Noy teaches that at cell densities of at least 107 cells/ml, cell to cell contact is maximized and that the cell-cell contact serves to enhance the activation state of the T cells (paragraph [0035])
It would have been prima facie obvious at the time of the effective filing date to provide the autologous antigen specific T cells of the clams of the ‘371 patent at a concentration of 107 cells/ml for infusion into the patient in need thereof, thus meeting the limitation of claim 11.  One of skill in the art would have been motivated to do so by the teachings of Har-Noy regarding the higher cell density leading to greater cell to cell contact which enhances the activation state of the T cells.  One of skill in the art would have been motivated to provide T cells in a highly activated state in order to enhance the therapeutic effectiveness against tumors expressing the cognate antigens.

It would have been prima facie obvious at the time of the effective filing date to culture the selected 4-1BB cells with the polyclonal stimulator of CD3/CD28/CD2 in a mixture of Il2/7/15 and to provide a pharmaceutical composition comprising the in vitro activated T cells of the claims of the ‘011 patent wherein at least about 90% of the 107 cells/ml are CD8 cells having at least 80% of the CD8 T cells exhibiting the CD45RO marker. One of skill in the art would have been motivated to do so because Hermann et al teach the T cell composition wherein greater than 70% of the cells are predominantly CD8 effector memory T cells, exhibit the CD45RO marker as opposed to CD45RA cell which are naïve T cells.     One of skill in the art would be motivated to provide the composition having the highest percentage of CD45RO cells relative to CD45RA cells because CD45RO cells are the preferred cell type as taught by Hermann et al.    One of skill in the art would be motivated to expand the culture with the polyclonal stimulator in Il2/7/15 to attain enough T cells to provide the 107 cells/ml as taught by Har-Noy. 
Given the combined teachings of Har-No and Hermann et al it would have been obvious to administer the activated T cells in a method of treating cancer, thus rendering obvious instant claim 11.

All claims are rejected.
All rejections and objections as set forth or maintained in the previous Office action are withdrawn.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN A CANELLA whose telephone number is (571)272-0828.  The examiner can normally be reached on M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KAREN A. CANELLA
Examiner
Art Unit 1643



/Karen A. Canella/Primary Examiner, Art Unit 1643